Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/02/2021 has been entered.
	The claim objection of claim 1 is withdrawn in light of the amendments.  

Reasons for Allowance
	Claim 1, and those depending therefrom including claim 5, is allowed.  
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “the first region…being subjected to a surface treatment in order to reduce specularity of surface reflecting external light” [emphasis added] and “the second region…being subjected to a surface treatment in order to reduce specularity of surface reflecting external light” [emphasis added].  
	Applicant has defined that the processing which increases the difference in luminance means that they are subjected to a treatment in order to “reduce specularity.”  This is not anticipated or rendered obvious by the prior art of Kaoru (JP H08020369A) or Pryor (US-6,167,607).  While there was a difference in luminance and an inherent “processing,” this did not result in a reduction of specularity to meet the claimed limitation of “ any reason to “a surface treatment in order to reduce specularity” as claimed, for either of the first or second regions.   For these reasons, claim 1, and those depending therefrom including claim 5, is allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723